Citation Nr: 1512653	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-33 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a heart disability, to include as due to exposure to herbicides while serving in the Republic of Vietnam.  His post-service treatment records list chronic ischemic heart disease, not otherwise specified, as an active problem; however, it is unclear if the Veteran was ever diagnosed with ischemic heart disease.  The Veteran was scheduled for a November 2010 VA examination to determine whether he has a diagnosis of ischemic heart disease and the examiner concluded that he did not have the disability but provided no rationale.  As a result, the Board finds that the November 2010 VA examination is inadequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA examination is warranted.

Additionally, a March 2004 VA treatment record titled "DOM Screening Committee" indicates that the Veteran receives social security disability insurance benefits from the Social Security Administration (SSA).  In view of this information, there may be SSA records potentially relevant to the Veteran's claim.  Remand is required so that all related SSA records may be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain all SSA disability records, including all medical records related to the Veteran's claim.  If such records are unavailable, the claims file must be clearly documented to that effect and the Veteran notified.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to answer:

a)  Does the Veteran have a ischemic heart disease?

In answering this question, the examiner is to provide a complete rationale.  The examiner is to consider and discuss the Veteran's lay assertions regarding his heart problems as well as the notation of ischemic heart disease in the Veteran's current medical records.  

b)  If the Veteran does not have a ischemic heart disease, does he have any other cardiovascular disability?

Again, a complete rationale must be provided for this diagnosis or lack thereof.

c)  If the Veteran does have a cardiovascular disability, is it at least as likely as not (a 50 percent or greater probability) related to active service, to include exposure to herbicides in the Republic of Vietnam?  Exposure to herbicides in the Republic of Vietnam has been conceded.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


